NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 15 2011

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

KENNETH DALE KLYM,                               No. 10-35374

              Petitioner - Appellant,            D.C. No. 2:09-cv-05041-JLQ

  v.
                                                 MEMORANDUM*
ELDON VAIL, et al;

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
              Justin L. Quackenbush, Senior District Judge, Presiding

                        Argued and Submitted June 9, 2011
                               Seattle, Washington

Before: REINHARDT, W. FLETCHER, and RAWLINSON, Circuit Judges.



       Washington inmate Kenneth Klym appeals the district court’s denial of his

28 U.S.C.§ 2254 habeas corpus petition challenging his conviction and sentence

for stalking and first-degree assault. The state appeals court’s affirmance of the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
trial court’s denial of his pro se motion for access to a law library did not

unreasonably deny his clearly established federal rights, as determined by the

Supreme Court, to self-representation, see Kane v. Garcia Espitia, 546 U.S. 9, 10

(2005), or to meaningful access to the courts, see Lewis v. Casey, 518 U.S. 343,

351 (1996). Accordingly, the district court did not err in denying habeas relief.



                                        AFFIRMED.